       Case 9:20-cr-00038-DWM Document 17 Filed 01/22/21 Page 1 of 2



JENNIFER S. CLARK
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
E-mail: Jennifer.Clark2@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

 UNITED STATES OF AMERICA,                  CR 20-28-M-DWM

              Plaintiff,
                                            UNITED STATES’
       vs.                                  DECLARATION REGARDING
                                            THE PRODUCTION OF
 TYLER JAMES SANDERS,                       E-DISCOVERY

              Defendant.



      The United States hereby states that all discoverable evidence has been

provided or made available to the defense team.




                                        1
        Case 9:20-cr-00038-DWM Document 17 Filed 01/22/21 Page 2 of 2



      The United States affirms that this material has been produced in its native

format, along with any necessary converted version, and a detailed index has been

provided describing the evidence contained in this disclosure. The United States

has ensured, and will continue to ensure, that defense counsel has been able to

view all such evidence.

      DATED this 22nd day of January, 2021.

                                      LEIF M. JOHNSON
                                      Acting United States Attorney


                                      /s/ Jennifer S. Clark
                                      Jennifer S. Clark
                                      Assistant U.S. Attorney




                                         2
